                                                            Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 1 of 16 Page ID #:168



                                                                        1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                          A Professional Law Corporation
                                                                        2 William M. Betley       State Bar No. 113326
                                                                             WBetley@aalrr.com
                                                                        3 David M. Lester         State Bar No. 119966
                                                                             David.Lester@aalrr.com
                                                                        4 12800 Center Court Drive South, Suite 300
                                                                          Cerritos, CA 90703
                                                                        5 Telephone: (562) 653-3200
                                                                          Fax: (562) 653-3333
                                                                        6
                                                                          Attorneys for Defendant
                                                                        7 SOUTHERN CALIFORNIA TELEPHONE COMPANY
                                                                        8
                                                                        9                           UNITED STATES DISTRICT COURT
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                       11
                          128 00 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12   ROBERT BERNSTEIN, individually             Case No. 5:19-cv-01888-JGB-SP
                                                                            and on behalf of all others,
                                  A PROFESSIONAL CORPORATION



                                   TELEPHONE: (562) 653-3200




                                                                       13                                              STIPULATED PROTECTIVE
                                                                                                  Plaintiffs,          ORDER
                                       CERRITOS, CA 9 0703
                                        ATTORNEYS AT LAW




                                                                       14   v.                                         [Discovery Document: Referred to
                                                                       15                                              Magistrate Judge Sheri Pym]
                                                                            SOUTHERN CALIFORNIA
                                                                       16   TELEPHONE COMPANY,                         Judge:     Hon. Jesus G. Bernal
                                                                       17                         Defendant.
                                                                                                                       Complaint filed: October 2, 2019
                                                                       18
                                                                       19
                                                                       20
                                                                       21          A.     PURPOSES AND LIMITATIONS
                                                                       22          Discovery in this action is likely to involve production of confidential,
                                                                       23 proprietary, or private information for which special protection from public disclosure
                                                                       24 and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                       25 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                                                       26 following Stipulated Protective Order. The parties acknowledge that this Order does
                                                                       27 not confer blanket protections on all disclosures or responses to discovery and that
                                                                       28 the protection it affords from public disclosure and use extends only to the limited
                                                                                                                     -1-
                                                                                 STIPULATED PROTECTIVE ORDER
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 2 of 16 Page ID #:169



                                                          1 information or items that are entitled to confidential treatment under the applicable
                                                          2 legal principles.
                                                          3         B.    GOOD CAUSE STATEMENT
                                                          4         This action is likely to involve private and confidential information of
                                                          5 Defendant’s tax documents, trade secrets, customer and pricing lists and other
                                                          6 valuable commercial and/or financial information for which special protection from
                                                          7 public disclosure and from use for any purpose other than prosecution of this action
                                                          8 is warranted. Such confidential and proprietary materials and information consist of,
                                                          9 among other things, confidential business or financial information, information
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10 regarding confidential business practices, or other confidential            commercial
                                                         11 information (including information implicating privacy rights of third parties, and
                                                         12 employees), information otherwise generally unavailable to the public, or which may
                          A PROFESSIONAL CORPORATION




                                                         13 be privileged or otherwise protected from disclosure under state or federal statutes,
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14 court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                         15 information, to facilitate the prompt resolution of disputes over confidentiality of
                                                         16 discovery materials, to adequately protect information the parties are entitled to keep
                                                         17 confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                         18 material in preparation for and in the conduct of trial, to address their handling at the
                                                         19 end of the litigation, and serve the ends of justice, a protective order for such
                                                         20 information is justified in this matter. It is the intent of the parties that information
                                                         21 will not be designated as confidential for tactical reasons and that nothing be so
                                                         22 designated without a good faith belief that it has been maintained in a confidential,
                                                         23 non-public manner, and there is good cause why it should not be part of the public
                                                         24 record of this case.
                                                         25         C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                         26               SEAL
                                                         27         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                         28 Stipulated Protective Order does not entitle them to file confidential information
                                                                                                        -2-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 3 of 16 Page ID #:170



                                                          1 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                          2 the standards that will be applied when a party seeks permission from the court to file
                                                          3 material under seal.
                                                          4           There is a strong presumption that the public has a right of access to judicial
                                                          5 proceedings and records in civil cases. In connection with non-dispositive motions,
                                                          6 good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                          7 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                                          8 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                                          9 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10 cause showing), and a specific showing of good cause or compelling reasons with
                                                         11 proper evidentiary support and legal justification, must be made with respect to
                                                         12 Protected Material that a party seeks to file under seal. The parties’ mere designation
                          A PROFESSIONAL CORPORATION




                                                         13 of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14 submission of competent evidence by declaration, establishing that the material
                                                         15 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                         16 protectable—constitute good cause.
                                                         17           Further, if a party requests sealing related to a dispositive motion or trial, then
                                                         18 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                         19 sought shall be narrowly tailored to serve the specific interest to be protected. See
                                                         20 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                                                         21 item or type of information, document, or thing sought to be filed or introduced under
                                                         22 seal in connection with a dispositive motion or trial, the party seeking protection must
                                                         23 articulate compelling reasons, supported by specific facts and legal justification, for
                                                         24 the requested sealing order. Again, competent evidence supporting the application to
                                                         25 file documents under seal must be provided by declaration. Any document that is not
                                                         26 confidential, privileged, or otherwise protectable in its entirety will not be filed under
                                                         27 seal if the confidential portions can be redacted.
                                                         28 / / /
                                                                                                           -3-
                                                                    STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 4 of 16 Page ID #:171



                                                          1         If documents can be redacted, then a redacted version for public viewing,
                                                          2 omitting only the confidential, privileged, or otherwise protectable portions of the
                                                          3 document, shall be filed. Any application that seeks to file documents under seal in
                                                          4 their entirety should include an explanation of why redaction is not feasible.
                                                          5         1.    DEFINITIONS
                                                          6               1.1    Action: means the above-entitled proceeding, Bernstein v.
                                                          7 Southern California Telephone Company, United States District Court, Central
                                                          8 District of California Case No. 5:19-cv-01888-JGB-SP.
                                                          9               1.2    Challenging Party: a Party or Non-Party that challenges the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10 designation of information or items under this Order.
                                                         11               1.3    “CONFIDENTIAL”           Information    or    Items:   information
                                                         12 (regardless of how it is generated, stored or maintained) or tangible things that qualify
                          A PROFESSIONAL CORPORATION




                                                         13 for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14 the Good Cause Statement.
                                                         15               1.4    Counsel: Outside Counsel of Record as well as their support staff.
                                                         16               1.5    Designating Party: a Party or Non-Party that designates
                                                         17 information or items that it produces in disclosures or in responses to discovery as
                                                         18 “CONFIDENTIAL.”
                                                         19               1.6    Disclosure or Discovery Material: all items or information,
                                                         20 regardless of the medium or manner in which it is generated, stored, or maintained
                                                         21 (including, among other things, testimony, transcripts, and tangible things), that are
                                                         22 produced or generated in disclosures or responses to discovery in this matter.
                                                         23               1.7    Expert: a person with specialized knowledge or experience in a
                                                         24 matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                         25 serve as an expert witness or as a consultant in this Action.
                                                         26               1.8    Non-Party:     any   natural   person, partnership, corporation,
                                                         27 association, or other legal entity not named as a Party to this action.
                                                         28
                                                                                                        -4-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 5 of 16 Page ID #:172



                                                          1               1.9    Outside Counsel of Record: attorneys who are not employees of a
                                                          2 party to this Action but are retained to represent or advise a party to this Action and
                                                          3 have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                          4 which has appeared on behalf of that party, and includes support staff.
                                                          5               1.10 Party: any party to this Action, including all of its officers,
                                                          6 directors, employees, consultants, retained experts, and Outside Counsel of Record
                                                          7 (and their support staffs).
                                                          8               1.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                          9 Discovery Material in this Action.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10               1.12 Professional Vendors: persons or entities that provide litigation
                                                         11 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                         12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          A PROFESSIONAL CORPORATION




                                                         13 and their employees and subcontractors.
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14               1.13 Protected Material: any Disclosure or Discovery Material that is
                                                         15 designated as “CONFIDENTIAL.”
                                                         16               1.14 Receiving Party: a Party that receives Disclosure or Discovery
                                                         17 Material from a Producing Party.
                                                         18               1.15 Final Disposition shall be deemed to be the later of (1) dismissal
                                                         19 of all claims and defenses in this Action, with or without prejudice; and (2) final
                                                         20 judgment herein after the completion and exhaustion of all appeals, rehearings,
                                                         21 remands, trials, or reviews of this Action, including the time limits for filing any
                                                         22 motions or applications for extension of time pursuant to applicable law.
                                                         23        2.     SCOPE
                                                         24        The protections conferred by this Stipulation and Order cover not only
                                                         25 Protected Material (as defined above), but also (1) any information copied or extracted
                                                         26 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                         27 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                                         28 or their Counsel that might reveal Protected Material.
                                                                                                       -5-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 6 of 16 Page ID #:173



                                                          1        Any use of Protected Material at trial shall be governed by the orders of the
                                                          2 trial judge. This Order does not govern the use of Protected Material at trial.
                                                          3        3.      DURATION
                                                          4        Even after Final Disposition of this litigation, as defined in paragraph 1.15, the
                                                          5 confidentiality obligations imposed by this Order shall remain in effect until a
                                                          6 Designating Party agrees otherwise in writing or a court order otherwise directs.
                                                          7        4.      DESIGNATING PROTECTED MATERIAL
                                                          8                4.1   Exercise of Restraint and Care in Designating Material for
                                                          9 Protection. Each Party or Non-Party that designates information or items for
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10 protection under this Order must take care to limit any such designation to specific
                                                         11 material that qualifies under the appropriate standards. The Designating Party must
                                                         12 designate for protection only those parts of material, documents, items, or oral or
                          A PROFESSIONAL CORPORATION




                                                         13 written communications that qualify so that other portions of the material, documents,
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14 items, or communications for which protection is not warranted are not swept
                                                         15 unjustifiably within the ambit of this Order.
                                                         16                Mass, indiscriminate, or routinized designations are prohibited.
                                                         17 Designations that are shown to be clearly unjustified or that have been made for an
                                                         18 improper purpose (e.g., to unnecessarily encumber the case development process or
                                                         19 to impose unnecessary expenses and burdens on other parties) may expose the
                                                         20 Designating Party to sanctions.
                                                         21                If it comes to a Designating Party’s attention that information or items
                                                         22 that it designated for protection do not qualify for protection, that Designating Party
                                                         23 must promptly notify all other Parties that it is withdrawing the inapplicable
                                                         24 designation.
                                                         25                4.2   Manner and Timing of Designations. Except as otherwise
                                                         26 provided in this Order (see, e.g., second paragraph of section 4.2(a) below), or as
                                                         27 otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                                         28
                                                                                                       -6-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 7 of 16 Page ID #:174



                                                          1 protection under this Order must be clearly so designated before the material is
                                                          2 disclosed or produced.
                                                          3               Designation in conformity with this Order requires:
                                                          4               a.     for information in documentary form (e.g., paper or electronic
                                                          5 documents, but excluding transcripts of depositions or other pretrial or trial
                                                          6 proceedings), that the Producing Party affix at a minimum, the legend
                                                          7 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                          8 contains protected material. If only a portion or portions of the material on a page
                                                          9 qualifies for protection, the Producing Party also must clearly identify the protected
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10 portion(s) (e.g., by making appropriate markings in the margins).
                                                         11               A Party or Non-Party that makes original documents available for
                                                         12 inspection need not designate them for protection until after the inspecting Party has
                          A PROFESSIONAL CORPORATION




                                                         13 indicated which documents it would like copied and produced. During the inspection
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14 and before the designation, all of the material made available for inspection shall be
                                                         15 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                                         16 it wants copied and produced, the Producing Party must determine which documents,
                                                         17 or portions thereof, qualify for protection under this Order. Then, before producing
                                                         18 the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                                         19 legend” to each page that contains Protected Material. If only a portion or portions of
                                                         20 the material on a page qualifies for protection, the Producing Party also must clearly
                                                         21 identify the protected portion(s) (e.g., by making appropriate markings in the
                                                         22 margins).
                                                         23               b.     for testimony given in depositions that the Designating Party
                                                         24 identify the Disclosure or Discovery Material on the record, before the close of the
                                                         25 deposition all protected testimony.
                                                         26               c.     for information produced in some form other than documentary
                                                         27 and for any other tangible items, that the Producing Party affix in a prominent place
                                                         28 on the exterior of the container or containers in which the information is stored the
                                                                                                       -7-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 8 of 16 Page ID #:175



                                                          1 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                          2 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                          3 portion(s).
                                                          4               5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                          5 failure to designate qualified information or items does not, standing alone, waive the
                                                          6 Designating Party’s right to secure protection under this Order for such material.
                                                          7 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                          8 efforts to assure that the material is treated in accordance with the provisions of this
                                                          9 Order.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10         5.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                         11               5.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                         12 designation of confidentiality at any time that is consistent with the Court’s
                          A PROFESSIONAL CORPORATION




                                                         13 Scheduling Order.
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14               5.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                         15 resolution process under Local Rule 37.1 et seq.
                                                         16               5.3    Joint Stipulation. Any challenge of a confidentiality designation
                                                         17 submitted to the Court shall be via a joint stipulation pursuant to Local Rule 37-2.
                                                         18               5.4    The burden of persuasion in any such challenge proceeding shall
                                                         19 be on the Designating Party. Frivolous challenges, and those made for an improper
                                                         20 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
                                                         21 may expose the Challenging Party to sanctions. Unless the Designating Party has
                                                         22 waived or withdrawn the confidentiality designation, all parties shall continue to
                                                         23 afford the material in question the level of protection to which it is entitled under the
                                                         24 Producing Party’s designation until the Court rules on the challenge.
                                                         25         6.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                         26               6.1    Basic Principles. A Receiving Party may use Protected Material
                                                         27 that is disclosed or produced by another Party or by a Non-Party in connection with
                                                         28 this Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                                                        -8-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 9 of 16 Page ID #:176



                                                          1 Protected Material may be disclosed only to the categories of persons and under the
                                                          2 conditions described in this Order. When the Action has been terminated, a Receiving
                                                          3 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                          4               Protected Material must be stored and maintained by a Receiving Party
                                                          5 at a location and in a secure manner that ensures that access is limited to the persons
                                                          6 authorized under this Order.
                                                          7               6.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                          8 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                          9 Receiving      Party     may     disclose    any      information   or   item   designated
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                         10 “CONFIDENTIAL” only to:
                                                         11               (a)      the Receiving Party’s Outside Counsel of Record in this Action,
                                                         12 as well as employees of said Outside Counsel of Record to whom it is reasonably
                          A PROFESSIONAL CORPORATION




                                                         13 necessary to disclose the information for this Action;
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                         14               (b)      the officers, directors, and employees (including House Counsel)
                                                         15 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                         16               (c)      Experts (as defined in this Order) of the Receiving Party to whom
                                                         17 disclosure is reasonably necessary for this Action and who have signed the
                                                         18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         19               (d)      the court and its personnel;
                                                         20               (e)      court reporters and their staff;
                                                         21               (f)      professional jury or trial consultants, mock jurors, and
                                                         22 Professional Vendors to whom disclosure is reasonably necessary for this Action and
                                                         23 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         24               (g)      the author or recipient of a document containing the information
                                                         25 or a custodian or other person who otherwise possessed or knew the information;
                                                         26               (h)      during their depositions, witnesses, and attorneys for witnesses, in
                                                         27 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                         28 party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                                                                                          -9-
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 10 of 16 Page ID #:177



                                                           1 will not be permitted to keep any confidential information unless they sign the
                                                           2 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                           3 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                           4 deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                           5 separately bound by the court reporter and may not be disclosed to anyone except as
                                                           6 permitted under this Stipulated Protective Order; and
                                                           7               (i)    any mediator or settlement officer, and their supporting personnel,
                                                           8 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                           9        7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10               PRODUCED IN OTHER LITIGATION
                                                          11        If a Party is served with a subpoena or a court order issued in other litigation
                                                          12 that compels disclosure of any information or items designated in this Action as
                          A PROFESSIONAL CORPORATION




                                                          13 “CONFIDENTIAL,” that Party must:
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                          14               (a)    promptly notify in writing the Designating Party. Such
                                                          15 notification shall include a copy of the subpoena or court order;
                                                          16               (b)    promptly notify in writing the party who caused the subpoena or
                                                          17 order to issue in the other litigation that some or all of the material covered by the
                                                          18 subpoena or order is subject to this Protective Order. Such notification shall include
                                                          19 a copy of this Stipulated Protective Order; and
                                                          20               (c)    cooperate with respect to all reasonable procedures sought to be
                                                          21 pursued by the Designating Party whose Protected Material may be affected.
                                                          22        If the Designating Party timely seeks a protective order, the Party served with
                                                          23 the subpoena or court order shall not produce any information designated in this action
                                                          24 as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                                          25 or order issued, unless the Party has obtained the Designating Party’s permission. The
                                                          26 Designating Party shall bear the burden and expense of seeking protection in that court
                                                          27 of its confidential material and nothing in these provisions should be construed as
                                                          28
                                                                                                        - 10 -
                                                                  STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 11 of 16 Page ID #:178



                                                           1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                           2 directive from another court.
                                                           3        8.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                           4               PRODUCED IN THIS LITIGATION
                                                           5               (a)    The terms of this Order are applicable to information produced by
                                                           6 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                           7 produced by Non-Parties in connection with this litigation is protected by the
                                                           8 remedies and relief provided by this Order. Nothing in these provisions should be
                                                           9 construed as prohibiting a Non-Party from seeking additional protections.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10               (b)    In the event that a Party is required, by a valid discovery request,
                                                          11 to produce a Non-Party’s confidential information in its possession, and the Party is
                                                          12 subject to an agreement with the Non-Party not to produce the Non-Party’s
                          A PROFESSIONAL CORPORATION




                                                          13 confidential information, then the Party shall:
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                          14                      (1)    promptly notify in writing the Requesting Party and the
                                                          15               Non-Party that some or all of the information requested is subject to a
                                                          16               confidentiality agreement with a Non-Party;
                                                          17                      (2)    promptly provide the Non-Party with a copy of the
                                                          18               Stipulated Protective Order in this Action, the relevant discovery
                                                          19               request(s), and a reasonably specific description of the information
                                                          20               requested; and
                                                          21                      (3)    make the information requested available for inspection by
                                                          22               the Non-Party, if requested.
                                                          23               (c)    If the Non-Party fails to seek a protective order from this court
                                                          24 within 14 days of receiving the notice and accompanying information, the Receiving
                                                          25 Party may produce the Non-Party’s confidential information responsive to the
                                                          26 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                          27 Party shall not produce any information in its possession or control that is subject to
                                                          28 the confidentiality agreement with the Non-Party before a determination by the court.
                                                                                                          - 11 -
                                                                  STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 12 of 16 Page ID #:179



                                                           1 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                           2 of seeking protection in this court of its Protected Material.
                                                           3           9.     UNAUTHORIZED DISCLOSURE OF PROTECTED
                                                           4                  MATERIAL
                                                           5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                           6 Protected Material to any person or in any circumstance not authorized under this
                                                           7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                           8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                           9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                          11 and (d) request such person or persons to execute the “Acknowledgment and
                                                          12 Agreement to Be Bound” that is attached hereto as Exhibit A.
                          A PROFESSIONAL CORPORATION




                                                          13           10.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                          14                  OTHERWISE PROTECTED MATERIAL
                                                          15           When a Producing Party gives notice to Receiving Parties that certain
                                                          16 inadvertently produced material is subject to a claim of privilege or other protection,
                                                          17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                          18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                          19 may be established in an e-discovery order that provides for production without prior
                                                          20 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                          21 parties reach an agreement on the effect of disclosure of a communication or
                                                          22 information covered by the attorney-client privilege or work product protection, the
                                                          23 parties may incorporate their agreement in the stipulated protective order submitted
                                                          24 to the court.
                                                          25 / / /
                                                          26           11.    MISCELLANEOUS
                                                          27                  12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                          28 any person to seek its modification by the Court in the future.
                                                                                                          - 12 -
                                                                     STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 13 of 16 Page ID #:180



                                                           1               12.2 Right to Assert Other Objections. By stipulating to the entry of
                                                           2 this Protective Order no Party waives any right it otherwise would have to object to
                                                           3 disclosing or producing any information or item on any ground not addressed in this
                                                           4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                           5 ground to use in evidence of any of the material covered by this Protective Order.
                                                           6               12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                           7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                           8 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                           9 Protected Material at issue. If a Party's request to file Protected Material under seal is
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10 denied by the court, then the Receiving Party may file the information in the public
                                                          11 record unless otherwise instructed by the court.
                                                          12         12.   FINAL DISPOSITION
                          A PROFESSIONAL CORPORATION




                                                          13         After the final disposition of this Action, as defined in paragraph 1.15, within
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                          14 60 days of a written request by the Designating Party, each Receiving Party must
                                                          15 return all Protected Material to the Producing Party or destroy such material. As used
                                                          16 in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                          17 compilations, summaries, and any other format reproducing or capturing any of the
                                                          18 Protected Material. Whether the Protected Material is returned or destroyed, the
                                                          19 Receiving Party must submit a written certification to the Producing Party (and, if not
                                                          20 the same person or entity, to the Designating Party) by the 60 day deadline that (1)
                                                          21 identifies (by category, where appropriate) all the Protected Material that was returned
                                                          22 or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                          23 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                          24 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                          25 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                          26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                          27 reports, attorney work product, and consultant and expert work product, even if such
                                                          28 materials contain Protected Material. Any such archival copies that contain or
                                                                                                         - 13 -
                                                                  STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 14 of 16 Page ID #:181



                                                           1 constitute Protected Material remain subject to this Protective Order as set forth in
                                                           2 Section 4 (DURATION). Additionally, the Parties may retain any audit reports or
                                                           3 summaries prepared during this case even if said reports or summaries contain
                                                           4 information derived from Protected Materials.
                                                           5         13.   VIOLATION OF THIS ORDER
                                                           6         Any violation of this Order may be punished by any and all appropriate
                                                           7 measures including, without limitation, contempt proceedings and/or monetary
                                                           8 sanctions.
                                                           9 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10
                                                          11   DATED: May 27, 2020                         Paronich Law, P.C.

                                                          12
                          A PROFESSIONAL CORPORATION




                                                          13                                               /S/ - Anthony I. Paronich
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                                                                           Attorneys for Plaintiffs and Proposed
                                                          14                                               Class
                                                          15
                                                          16   DATED: May 27, 2020                         Atkinson, Andelson, Loya, Ruud &
                                                                                                           Romo
                                                          17
                                                          18
                                                                                                           /S/ - David M. Lester
                                                          19                                               William M. Betley
                                                          20                                               David M. Lester
                                                                                                           Attorneys for Defendant SOUTHERN
                                                          21                                               CALIFORNIA TELEPHONE CO.
                                                          22
                                                          23 Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, David M. Lester, hereby attest that all other
                                                          24 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                                          25 content and have authorized the filing.
                                                          26
                                                          27
                                                          28
                                                                                                        - 14 -
                                                                  STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 15 of 16 Page ID #:182



                                                           1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                           2
                                                           3   DATED: June 1, 2020
                                                           4                                    _____________________________________
                                                           5                                    HON. SHERI PYM
                                                                                                United States Magistrate Judge
                                                           6
                                                           7
                                                           8
                                                           9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10
                                                          11
                                                          12
                          A PROFESSIONAL CORPORATION




                                                          13
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                   - 15 -
                                                                 STIPULATED PROTECTIVE ORDER.
                                                       Case 5:19-cv-01888-JGB-SP Document 36 Filed 06/01/20 Page 16 of 16 Page ID #:183



                                                           1                                        EXHIBIT A
                                                           2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                           3
                                                           4         I, _________________________________ [print or type full name], of
                                                           5 ________________________________ [print or type full address], declare under
                                                           6 penalty of perjury that I have read in its entirety and understand the Stipulated
                                                           7 Protective Order that was issued by the United States District Court for the Central
                                                           8 District of California on _____________ [date] in the case of Bernstein v. Southern
                                                           9 California Telephone Company, United States District Court, Central District of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                          10 California Case No. 5:19-cv-01888-JGB-SP. I agree to comply with and to be bound
                                                          11 by all the terms of the Stipulated Protective Order and I understand and acknowledge
                                                          12 that failure to so comply could expose me to sanctions and punishment in the nature
                          A PROFESSIONAL CORPORATION




                                                          13 of contempt.      I solemnly promise that I will not disclose in any manner any
                              FAX: (562) 653-3333
                               ATTORNEYS AT LAW




                                                          14 information or item that is subject to this Stipulated Protective Order to any person or
                                                          15 entity except in strict compliance with the provisions of this Order.
                                                          16         I further agree submit to the jurisdiction of the United States District Court for
                                                          17 the Central District of California for the purpose of enforcing the terms of this
                                                          18 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                          19 termination of this action. I hereby appoint ______________________________
                                                          20 [print or type full name] of ___________________________________ [print or type
                                                          21 full address and telephone number] as my California agent for service of process in
                                                          22 connection with this action or any proceedings related to enforcement of this
                                                          23 Stipulated Protective order.
                                                          24 Date: __________________________
                                                          25 City and State where sworn and signed: ________________________________
                                                          26 Printed Name:        ____________________________________
                                                          27 Signature:           ____________________________________
                                                          28
                                                                                                         - 16 -
                                                                  STIPULATED PROTECTIVE ORDER.
